Smith v Samaritan Med. Ctr. (2019 NY Slip Op 06952)





Smith v Samaritan Med. Ctr.


2019 NY Slip Op 06952


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ.


903 CA 19-00434

[*1]CARLEY J. SMITH, PLAINTIFF-APPELLANT,
vSAMARITAN MEDICAL CENTER, DEFENDANT, AND ELLIOT S. COHEN, M.D., DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


STANLEY LAW OFFICES, LLP, SYRACUSE (ANNA B. ROBBINS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SUGARMAN LAW FIRM, LLP, SYRACUSE (CORY J. SCHOONMAKER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered November 28, 2018. The order granted the motion of defendant Elliot S. Cohen, M.D., for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court